

REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT, dated as of December 1, 2005 (this
“Agreement”), is made by and between ANSWERS CORPORATION, a Delaware
corporation, having its principal place of business located at Jerusalem
Technology Park, The Tower, Jerusalem 91481, Israel (the “Company”), and each
person named on the signature page hereto (each, a “Holder” and collectively,
the “Holders”).


W I T N E S S E T H:


WHEREAS, a Purchase Agreement was entered into contemporaneously with this
Agreement by and among the Company, Brainboost Technology, LLC and Brainboost
Partnership (the “Purchase Agreement”) pursuant to which the Company will
acquire Brainboost Technology, LLC from Brainboost Partnership; and


WHEREAS, the Company has agreed to prepare and file with the United States
Securities and Exchange Commission (“SEC”), a Registration Statement to register
for resale the shares of common stock of the Company issued to the Holders
pursuant to the Purchase Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holders hereby
agree as follows:
 
1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:


(a) “Holder” means the Holder and any permitted transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 9 hereof and who holds Registrable Securities.


(b) “Potential Material Event” means any of the following: (i) the possession by
the Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by a determination in good faith by the
Board of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time; in
each case where such determination shall be accompanied by a good faith
determination by the Board of Directors of the Company that the registration
statement would be materially misleading absent the inclusion of such
information.


(c) “Register,”“Registered,” and “Registration” refer to a registration effected
by preparing and filing a Registration Statement or Statements in compliance
with the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.


1

--------------------------------------------------------------------------------


(d) “Registrable Securities” means the shares of Common Stock of the Company
issued to the Holders pursuant to the Purchase Agreement excluding in all cases,
however, (a) any Registrable Securities that have been previously sold pursuant
to a registration statement filed and declared effective by the SEC, (b)
Registrable Securities that have been sold by a Person in a transaction in which
his or her rights under this Section 1 are not duly assigned as provided herein,
(c) any Registrable Securities after such securities have been sold in a Public
Sale.


(e) “Registration Statement” means a registration statement of the Company under
the Securities Act covering Registrable Securities on Form S-3, if the Company
is then eligible to file using such form, and if not eligible, on Form SB-2 or
other appropriate form.


(f) “Effective Date” means the date the SEC declares a Registration Statement
covering Registrable Securities and otherwise meeting the conditions
contemplated hereby to be effective.


(g) “Public Sale" means a sale of securities pursuant to a registration
statement declared effective under the Securities Act or to the public through a
broker, dealer or market maker pursuant to the provisions of Rule 144 (or any
similar provision then in effect) adopted under the Securities Act.


2. Registration.


(a) Mandatory Registration. The Company shall prepare and file with the SEC, as
soon as possible after the date hereof but no later than seventy-five (75) days
from the date hereof (the “Required Filing Date”), a Registration Statement
registering for resale by the Holders the Registrable Securities. The
Registration Statement shall include the Registrable Securities, and shall also
state that, in accordance with Rule 416 and 457 under the Securities Act, it
also covers such indeterminate number of additional shares of Common Stock as
may become issuable to prevent dilution resulting from stock splits, or stock
dividends. The Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event not later than
one hundred twenty (120) days after the date hereof (the “Effectiveness Date”).


(b) Payments by the Company. If: (i) the Registration Statement is not filed on
or prior to its Required Filing Date, (ii) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act, within five business days of the date that the Company
is notified (orally or in writing, whichever is earlier) by the Commission that
a Registration Statement will not be “reviewed”, or not subject to further
review, (iii) a Registration Statement filed or required to be filed hereunder
is not declared effective by the Commission on or before the required
Effectiveness Date or (iv) after the Effectiveness Date, the availability of the
Registration Statement is suspended for more than an aggregate 60 days in any
12-month period, (any such failure or breach being referred to as an “Event”)
and for purposes of clause (i) or (iii) the date on which such Event occurs, or
for purposes of clause (ii) the date on which such five business day period is
exceeded, or for purposes of clause (iv) the date on which such 60 day period is
exceeded being referred to as an “Event Date”, then in addition to any other
rights the Holders may have hereunder or under applicable law, on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to the Holders an aggregate amount in cash, as partial liquidated damages and
not as a penalty, of $100,000. The partial liquidated damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event.


2

--------------------------------------------------------------------------------


3. Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall do each of the following:


(a) Prepare promptly, and file with the SEC by the Required Filing Date a
Registration Statement with respect to not less than the number of Registrable
Securities provided in Section 2(a) above, and thereafter use its reasonable
best efforts to cause such Registration Statement relating to Registrable
Securities to become effective and keep the Registration Statement effective at
all times during the period (the “Registration Period”) continuing until the
earliest of (i) the date that is two (2) years after the last day of the
calendar month following the month in which the relevant Effective Date occurs,
(ii) the date when the Holders may sell all Registrable Securities under Rule
144 without volume or other restrictions or limits or (iii) the date the Holders
no longer own any of the Registrable Securities, which Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading;


(b) Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement;


(c) Permit a single firm of counsel designated by the Holders to review the
Registration Statement and all amendments and supplements thereto a reasonable
period of time (but not less than three (3) business days) prior to their filing
with the SEC, and not file any document in a form to which such counsel
reasonably objects;


(d) Notify each Holder and such Holders’s legal counsel identified to the
Company and which has requested by written notice to the Company that it receive
such notification (“Holder’s Counsel”) and any managing underwriters immediately
(and, in the case of (i)(A) below, not less than three (3) business days prior
to such filing) and (if requested by any such person) confirm such notice in
writing no later than one (1) business day following the day (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is proposed to be filed; (B) whenever the SEC notifies
the Company whether there will be a “review” of such Registration Statement; (C)
whenever the Company receives (or a representative of the Company receives on
its behalf) any oral or written comments from the SEC in respect of a
Registration Statement (copies or, in the case of oral comments, summaries of
such comments shall be promptly furnished by the Company to the Holders); and
(D) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (v) of the occurrence of any event that to the best knowledge of
the Company makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.


3

--------------------------------------------------------------------------------


(e) Furnish to each Holder and such Holder’s Counsel (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company, one (1) copy of the Registration Statement, each preliminary prospectus
and prospectus, and each amendment or supplement thereto, and (ii) such number
of copies of a prospectus, and all amendments and supplements thereto and such
other documents, as such Holder may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Holder;


(f) As promptly as practicable after becoming aware thereof, notify each Holder
of the happening of any event of which the Company has knowledge, as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
use its best efforts promptly to prepare a supplement or amendment to the
Registration Statement or other appropriate filing with the SEC to correct such
untrue statement or omission, and deliver a number of copies of such supplement
or amendment to each Holder as such Holder may reasonably request;


(g) As promptly as practicable after becoming aware thereof, notify each Holder
who holds Registrable Securities being sold (or, in the event of an underwritten
offering, the managing underwriters) of the issuance by the SEC of a Notice of
Effectiveness or any notice of effectiveness or any stop order or other
suspension of the effectiveness of the Registration Statement at the earliest
possible time;


(h) Notwithstanding the foregoing, if at any time or from time to time after the
date of effectiveness of the Registration Statement, the Company notifies the
Holder in writing of the existence of a Potential Material Event, the Holder
shall not offer or sell any Registrable Securities, or engage in any other
transaction involving or relating to the Registrable Securities, from the time
of the giving of notice with respect to a Potential Material Event until such
Holder receives written notice from the Company that such Potential Material
Event either has been disclosed to the public or no longer constitutes a
Potential Material Event. The Company shall be entitled to exercise its right
under this Section 3(h) to suspend the availability of a Registration Statement,
for a period not to exceed 60 days (which need not be consecutive days) in any
12 month period.


4

--------------------------------------------------------------------------------


(i) Use its reasonable efforts to secure and maintain the designation of all the
Registrable Securities covered by the Registration Statement on the Nasdaq
National Market.


(j) Take all other reasonable actions necessary to expedite and facilitate
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.


4. Obligations of the Holders. In connection with the registration of the
Registrable Securities, the Holders shall have the following obligations:


(a) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least ten (10) days prior
to the first anticipated filing date of the Registration Statement, the Company
shall notify each Holder of the information the Company requires from each such
Holder (the “Requested Information”) if such Holder has any Registrable
Securities included in the Registration Statement. If at least two (2) business
days prior to the filing date the Company has not received the Requested
Information from a Holder (a “Non-Responsive Holder”), then the Company may file
the Registration Statement without including Registrable Securities of such
Non-Responsive Holder;


(b) Each Holder, by such Holder’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless such Holder has notified the Company in writing of such
Holder’s election to exclude all of such Holder’s Registrable Securities from
the Registration Statement; and


(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) or 3(g), above,
such Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or 3(g) and, if so directed by the
Company, such Holder shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


5

--------------------------------------------------------------------------------


5. Expenses of Registration. All reasonable expenses (other than underwriting
discounts and commissions of the Holder and fees and expenses of Holder’s
Counsel) incurred in connection with registrations, filings or qualifications
pursuant to Section 3, but including, without limitation, all registration,
listing, and qualifications fees, printers and accounting fees and the fees and
disbursements of counsel for the Company shall be borne by the Company.


6. Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:


(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder who holds such Registrable Securities (each, an “Indemnified Person”
or “Indemnified Party”), against any losses, claims, damages, liabilities or
expenses (joint or several) incurred (collectively, “Claims”) to which any of
them may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations in the Registration Statement, or
any post-effective amendment thereof, or any prospectus included therein: (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any post-effective amendment thereof or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). Subject to clause (b) of this Section 6, the
Company shall reimburse the Holders, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a) shall not (I) apply to a Claim arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto,
after such prospectus was made available by the Company pursuant to Section 3(c)
hereof; (II) be available to the extent such Claim is based on a failure of the
Holder to deliver or cause to be delivered the prospectus made available by the
Company or the amendment or supplement thereto made available by the Company;
(III) be available to the extent such Claim is based on the delivery of a
prospectus by the Holder after receiving notice from the Company under Section
3(f), (g) or (h) hereof (other than a notice regarding the effectiveness of the
Registration Statement or any amendment or supplement thereto), or (IV) apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Each Holder will indemnify the Company and its
officers, directors and agents (each, an “Indemnified Person” or “Indemnified
Party”) against any claims arising out of or based upon a Violation which occurs
in reliance upon and in conformity with information furnished in writing to the
Company, by or on behalf of such Holder, expressly for use in connection with
the preparation of the Registration Statement or the amendment or supplement
thereto, subject to such limitations and conditions as are applicable to the
Indemnification provided by the Company to this Section 6. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Holders pursuant to Section 9.


6

--------------------------------------------------------------------------------


(b) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be. In case any
such action is brought against any Indemnified Person or Indemnified Party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, subject to the provisions herein stated and after notice from the
indemnifying party to such Indemnified Person or Indemnified Party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such Indemnified Person or Indemnified Party under this Section 6 for
any legal or other reasonable out-of-pocket expenses subsequently incurred by
such Indemnified Person or Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, unless the indemnifying
party shall not pursue the action to its final conclusion. The Indemnified
Person or Indemnified Party shall have the right to employ separate counsel in
any such action and to participate in the defense thereof, but the fees and
reasonable out-of-pocket expenses of such counsel shall not be at the expense of
the indemnifying party if the indemnifying party has assumed the defense of the
action with counsel reasonably satisfactory to the Indemnified Person or
Indemnified Party provided such counsel is of the opinion that all defenses
available to the Indemnified Party can be maintained without prejudicing the
rights of the indemnifying party. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.


7. Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that
(a) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) except where the
seller has committed fraud (other than a fraud by reason of the information
included or omitted from the Registration Statement as to which the Company has
not given notice as contemplated under Section 3 hereof) or intentional
misconduct, contribution by any seller of Registrable Securities shall be
limited in amount to the net amount of proceeds received by such seller from the
sale of such Registrable Securities.


7

--------------------------------------------------------------------------------


8. Reports under Securities Act and Exchange Act. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Holders to sell securities of the Company to the public
without registration (“Rule 144”), the Company agrees to:


(a) make and keep public information available, as those terms are understood
and defined in Rule 144;


(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and


(c) furnish to Holder so long as Holder owns Registrable Securities, promptly
upon request, (i) a written statement by the Company that it has complied with
the reporting requirements of the Securities Act and the Exchange Act, and (ii)
such other information as may be reasonably requested to permit Holder to sell
such securities pursuant to Rule 144 without Registration.


(d) The Company will, at the request of any Holder of Registrable Securities,
upon receipt from such Holder of a certificate certifying (i) that such Holder
has held such Registrable Securities for a period of not less than one (1) year,
(ii) that such Holder has not been an affiliate (as defined in Rule 144) of the
company for more than the ninety (90) preceding days, and (iii) as to such other
matters as may be appropriate in accordance with such Rule, remove from the
stock certificate representing such Registrable Securities that portion of any
restrictive legend which relates to the registration provisions of the
Securities Act.


9. Assignment of the Registration Rights. The rights to have the Company
register Registrable Securities pursuant to this Agreement shall be
automatically assigned by the Holders to any transferee of the Registrable
Securities only if: (a) the Holder agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (b) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (i) the name and address of such transferee or assignee and
(ii) the securities with respect to which such registration rights are being
transferred or assigned, (c) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (d) at
or before the time the Company received the written notice contemplated by
clause (b) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein, and (e) such
transfer of Registrable Securities is completed and disclosed to the Company
prior to the Effective Date. In the event of any delay in filing or
effectiveness of the Registration Statement as a result of such assignment, the
Company shall not be liable for any damages arising from such delay, or the
payments set forth in Section 2(b) hereof arising from such delay.


8

--------------------------------------------------------------------------------


10. Amendment of Registration Rights. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders. Any amendment or waiver effected
in accordance with this Section 10 shall be binding upon each Holder and the
Company.


11. Miscellaneous.


(a) A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.


(b) Notices required or permitted to be given hereunder shall be given in the
manner contemplated by the Purchase Agreement, if to the Company or to the
Holders, to their respective address contemplated by the Purchase Agreement.


(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


(d) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the City of New York or the state courts
of the State of New York sitting in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
coveniens, to the bringing of any such proceeding in such jurisdictions. To the
extent determined by such court, either party hereto shall reimburse the other
party for any reasonable legal fees and disbursements incurred by such party in
enforcement of or protection of any of its rights under this Agreement.


(e) If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.


(f) Subject to the requirements of Section 9 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.


(g) All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.


9

--------------------------------------------------------------------------------


(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.


(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.


(j) The Company acknowledges that any failure by the Company to perform its
obligations under Section 3(a) hereof, or any delay in such performance could
result in loss to the Holders, and the Company agrees that, in addition to any
other liability the Company may have by reason of such failure or delay, the
Company shall be liable for all direct damages caused by any such failure or
delay, unless the same is the result of force majeure. Neither party shall be
liable for consequential damages.
 
(k) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof This Agreement may be
amended only by an instrument in writing signed by the party to be charged with
enforcement thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

       
COMPANY:
ANSWERS CORPORATION
 
   
   
    By:   /s/ Steven Steinberg   

--------------------------------------------------------------------------------

Name:  Steven Steinberg
Title: Chief Financial Officer
   


        HOLDERS:       BRAINBOOST PARTNERSHIP  
   
   
    By:   /s/ ASSAF ROZENBLATT      

--------------------------------------------------------------------------------

  Name: ASSAF ROZENBLATT       

--------------------------------------------------------------------------------

  Title: GENERAL PARTNER    

--------------------------------------------------------------------------------

         ASSAF ROZENBLATT     /s/ ASSAF ROZENBLATT   

--------------------------------------------------------------------------------

         EDO SEGAL     /s/ EDO SEGAL   

--------------------------------------------------------------------------------

         JON MEDVED     /s/ JON MEDVED   

--------------------------------------------------------------------------------




11

--------------------------------------------------------------------------------


 